United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-3169
                                 _____________

Chicago Truck Drivers, Helpers &       *
Warehouse Workers Union Pension        *
Fund, a pension trust; George Ossey;   *
Tony Cullotta; John Broderick;         *
William H. Carpenter, the present      *
trustees,                              *
                                       *
              Appellees,               *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
Brotherhood Labor Leasing, a Missouri *
corporation; MFI Leasing Company, a *          [UNPUBLISHED]
Missouri corporation; Falls City       *
Industries, Inc., a Kentucky           *
corporation; Middlewest Freightways, *
Inc., a Missouri corporation,          *
                                       *
              Appellants.              *
                                 _____________

                               Submitted: March 9, 1998
                                   Filed: March 18, 1998
                                _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      MONTGOMERY, District Judge.1
                           _____________


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, sitting by designation.
PER CURIAM.

       Defendants appeal the summary judgment entered against them by the District
Court2 awarding plaintiffs interim payments of withdrawal liability under the Employee
Retirement Income Security Act of 1980. The judgment is based on the court's
determination that defendants were under common control with Be-Mac Transport, Inc.
on the date of Be-Mac's complete withdrawal from the Chicago Truck Drivers, Helpers
and Warehouse Workers Union (Independent) Pension Fund.

      Having considered the briefs, the record, and the arguments of the parties, we
conclude that the judgment of the District Court is correct. No error of law appears,
and an opinion would add nothing of substance to the thorough and well-written
opinions of the District Court. Accordingly, we forego extended discussion.

      The judgment of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable David D. Noce, United States Magistriate Judge for the Eastern
District of Missouri, acting pursuant to the consent of the parties under 28 U.S.C.
§ 636(c).

                                         -2-